DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–20 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0043934 A1.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Specification
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 5 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim(s) 13, 14, and 16–19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "wherein the first binder comprises a PVdF substituted with an acryloxy group." Claim 1, which claim 13 is directly dependent, recites the limitation "the first binder comprises … PVdF substituted with a functional group capable of binding to the gel electrolyte." It is unclear if "a PVdF substituted with an acryloxy group" recited in claim 13 is further limiting "PVdF substituted with a functional group capable of binding to the gel electrolyte" recited in claim 1.
Claim 14 recites the limitation "wherein the first binder comprises a PVdF substituted with an epoxy group." Claim 1, which claim 14 is directly dependent, recites the limitation "the first binder comprises … PVdF substituted with a functional group capable of binding to the gel electrolyte." It is unclear if "a PVdF substituted with an epoxy group" recited in claim 14 is further limiting "PVdF substituted with a functional group capable of binding to the gel electrolyte" recited in claim 1.
Claim 16 recites the limitations "substituted or unsubstituted alkylene groups having 1 to 5 carbon atoms" and "a substituted or unsubstituted alkyl group having 1 to 10 carbon atoms." Neither the claim nor the specification indicate what substituents may be used to form the substituted functional groups. Therefore, the metes and bounds of the limitations "substituted or unsubstituted alkylene groups having 1 to 5 carbon atoms" and "a substituted or unsubstituted alkyl group having 1 to 10 carbon atoms" are unknown.
Claims 17 and 18 are directly dependent from claim 16 and include all the limitations of claim 16. Therefore, claims 17 and 18 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–5, 7–10 and 12–14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0072244 A1, hereinafter Chen) in view of Kashio et al. (US 5,739,234 A, hereinafter Kashio).
Regarding claims 1 and 12–14, Chen discloses a lithium secondary battery (FIG. 1, [0101]) comprising:
a positive electrode (see cathode, [0028]),
a negative electrode (see anode, [0028]), and
a separator interposed between the positive electrode and the negative electrode (see separator, [0028]); and
a gel polymer electrolyte formed by polymerizing an oligomer (see copolymerized, [0028]),
wherein the positive electrode and/or the negative electrode includes an electrode current collector, an electrode active material layer formed on the electrode current collector, and a coating layer, which includes a first binder, formed on the electrode active material layer (see anode, [0026]), and
wherein the first binder is bonded to the gel polymer electrolyte (see react, [0028]).
Chen does not explicitly disclose:
the first binder comprising one selected from the group consisting of poly(vinylidene fluoride), a copolymer of poly(vinylidene fluoride) and hexafluoropropylene, PVdF substituted with a functional group capable of binding to the gel polymer electrolyte, and PVdF-co-HFP substituted with the functional group capable of binding to the gel polymer electrolyte;
wherein the functional group capable of binding to the gel polymer electrolyte comprises a functional group capably of ring-opening reaction with an epoxy group;
wherein the first binder comprises a PVdF substituted with an acryloxy group;
wherein the first binder comprises a PVdF substituted with an epoxy group.
Kashio discloses a binder comprising one selected from the group consisting of poly(vinylidene fluoride), a copolymer of poly(vinylidene fluoride) and hexafluoropropylene, PVdF substituted with a functional group capable of binding to the gel polymer electrolyte, and PVdF-co-HFP substituted with the functional group capable of binding to the gel polymer electrolyte (C4/L9–19); wherein the functional group capable of binding to the gel polymer electrolyte comprises a functional group capably of ring-opening reaction with an epoxy group (C4/L9–19); wherein the first binder comprises a PVdF substituted with an acryloxy group (C4/L9–19); wherein the first binder comprises a PVdF substituted with an epoxy group (C4/L9–19) to improve the chemical resistance and adhesion of the binder (C4/L9–19). Chen and Kashio are analogous art because they are directed to lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first binder of Chen with the PVdF substituted with a functional group capable of binding to the gel polymer electrolyte of Kashio in order to improve the chemical resistance and adhesion of the binder.
Regarding claim 2, modified Chen discloses all claim limitations set forth above and further discloses a lithium secondary battery:
wherein the oligomer comprises a (meth)acrylate group (see glycidyl methacrylate, [0026]).
Regarding claim 3, modified Chen discloses all claim limitations set forth above and further discloses a lithium secondary battery:
wherein the oligomer comprises an epoxy group, a functional group capable of a ring-opening reaction with an epoxy group, or a combination thereof (see glycidyl methacrylate, [0026]), and
wherein the functional group capable of the ring-opening reaction with an epoxy group comprises at least one functional group selected from the group consisting of a hydroxyl group, a carboxylic acid group, an amine group, an isocyanate group, a mercaptan group and an imide group (see acrylamide, [0026]).
Regarding claim 4, Chen discloses a method for manufacturing a lithium secondary battery, the method comprising:
inserting an electrode assembly comprising a positive electrode, a negative electrode, and a separator interposed between the positive electrode and the negative electrode into a battery case (see battery, [0028]); and
injecting a gel polymer electrolyte composition including an oligomer into the battery case and then polymerizing the gel polymer electrolyte (see copolymerized, [0028]),
wherein the positive electrode and/or the negative electrode includes an electrode current collector, an electrode active material layer formed on the electrode current collector, and a coating layer formed on the electrode active material layer and including a first binder (see anode, [0026]), and
the first binder is bonded to a gel polymer electrolyte (see react, [0028]).
Chen does not explicitly disclose:
the first binder comprising one selected from the group consisting of poly(vinylidene fluoride), a copolymer of poly(vinylidene fluoride) and hexafluoropropylene, PVdF substituted with a functional group capable of binding to the gel polymer electrolyte, and PVdF-co-HFP substituted with the functional group capable of binding to the gel polymer electrolyte.
Kashio discloses a binder comprising one selected from the group consisting of poly(vinylidene fluoride), a copolymer of poly(vinylidene fluoride) and hexafluoropropylene, PVdF substituted with a functional group capable of binding to the gel polymer electrolyte, and PVdF-co-HFP substituted with the functional group capable of binding to the gel polymer electrolyte to improve the chemical resistance and adhesion of the binder (C4/L9–19). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first binder of Chen with the PVdF substituted with a functional group capable of binding to the gel polymer electrolyte of Kashio in order to improve the chemical resistance and adhesion of the binder.
Regarding claim 5, modified Chen discloses all claim limitations set forth above and further discloses a method, wherein the gel polymer electrolyte composition comprises:
the oligomer comprising a (meth)acrylate group (see glycidyl methacrylate, [0026]) and
one or more polymerization initiators selected from the group consisting of a UV polymerization initiator, a photopolymerization initiator, and a thermal polymerization initiator (see AIBN, [0028]).
Regarding claim 7, Chen discloses a lithium secondary battery comprising:
a positive electrode (see cathode, [0028]),
a negative electrode (see anode, [0028]), and
a separator interposed between the positive electrode and the negative electrode (see separator, [0028]); and
a gel polymer electrolyte formed by polymerizing an oligomer (see copolymerized, [0028]),
wherein an electrode active material layer of one or more electrodes selected from the positive electrode and the negative electrode includes a second binder (see anode binder, [0026]) bonded to the gel polymer electrolyte through an epoxy ring-opening reaction (see react, [0028]).
Chen does not explicitly disclose:
the first binder comprising one selected from the group consisting of poly(vinylidene fluoride), a copolymer of poly(vinylidene fluoride) and hexafluoropropylene, PVdF substituted with a functional group capable of binding to the gel polymer electrolyte, and PVdF-co-HFP substituted with the functional group capable of binding to the gel polymer electrolyte.
Kashio discloses a binder comprising one selected from the group consisting of poly(vinylidene fluoride), a copolymer of poly(vinylidene fluoride) and hexafluoropropylene, PVdF substituted with a functional group capable of binding to the gel polymer electrolyte, and PVdF-co-HFP substituted with the functional group capable of binding to the gel polymer electrolyte to improve the chemical resistance and adhesion of the binder (C4/L9–19). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first binder of Chen with the PVdF substituted with a functional group capable of binding to the gel polymer electrolyte of Kashio in order to improve the chemical resistance and adhesion of the binder.
Regarding claim 8, modified Chen discloses all claim limitations set forth above and further discloses a lithium secondary battery:
wherein the oligomer comprises an epoxy group (see glycidyl methacrylate, [0026]), a functional group capable of a ring-opening reaction with an epoxy group, or a combination thereof (see acrylamide, [0026]), and
the functional group capable of the ring-opening reaction with an epoxy group is one or more selected from the group consisting of a hydroxyl group, a carboxylic acid group, an amine group, an isocyanate group, a mercaptan group and an imide group (see acrylamide, [0026]).
Regarding claim 9, Chen discloses a method for manufacturing a lithium secondary battery, the method comprising:
inserting an electrode assembly including a positive electrode, a negative electrode, and a separator into a battery case (see battery, [0028]); and
injecting a gel polymer electrolyte composition including an oligomer comprising an epoxy group, a functional group capable of a ring-opening reaction with an epoxy group, or a combination thereof into the battery case, followed by thermally polymerizing the oligomer (see copolymerized, [0028]),
wherein an electrode active material layer formed on the positive electrode and/or the negative electrode includes a second binder (see acrylamide, [0026]), and
wherein the second binder is bonded to a gel polymer electrolyte (see react, [0028]).
Chen does not explicitly disclose:
the first binder comprising one selected from the group consisting of poly(vinylidene fluoride), a copolymer of poly(vinylidene fluoride) and hexafluoropropylene, PVdF substituted with a functional group capable of binding to the gel polymer electrolyte, and PVdF-co-HFP substituted with the functional group capable of binding to the gel polymer electrolyte.
Kashio discloses a binder comprising one selected from the group consisting of poly(vinylidene fluoride), a copolymer of poly(vinylidene fluoride) and hexafluoropropylene, PVdF substituted with a functional group capable of binding to the gel polymer electrolyte, and PVdF-co-HFP substituted with the functional group capable of binding to the gel polymer electrolyte to improve the chemical resistance and adhesion of the binder (C4/L9–19). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first binder of Chen with the PVdF substituted with a functional group capable of binding to the gel polymer electrolyte of Kashio in order to improve the chemical resistance and adhesion of the binder.
Regarding claim 10, modified Chen discloses all claim limitations set forth above and further discloses a method:
wherein the functional group of the second binder and the functional group of the oligomer are subjected to the epoxy ring-opening reaction when the oligomer is thermally polymerized (see react, [0026]).

Claim(s) 6, 11, and 16–20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0072244 A1) in view of Kashio (US 5,739,234 A) as applied to claim(s) 1 and 4 above, and further in view of Lee et al. (Cycling performance of lithium-ion polymer batteries assembled using in-situ chemical cross-linking without a free radical initiator, hereinafter Lee).
Regarding claim 6, 11, and 16–20, modified Chen discloses all claim limitations set forth above and further discloses a method for manufacturing a lithium secondary battery or the lithium secondary battery, wherein the gel polymer electrolyte composition comprises:
the oligomer comprising an epoxy group, a functional group capable of a ring-opening reaction with an epoxy group, or a combination thereof (see glycidyl methacrylate, [0026]).
Chen does not explicitly disclose:
the gel polymer electrolyte composition does not comprise a polymerization initiator;
wherein the gel polymer electrolyte composition does not comprise an initiator;
wherein the oligomer comprises a compound represented by Formula 3:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Formula 3
wherein in Formula 3, R6 to R11 are substituted or unsubstituted alkylene groups having 1 to 5 carbon atoms,
R12 to R16 are each independently at least one selected from the group consisting of hydrogen, a substituted or unsubstituted alkyl group having 1 to 10 carbon atoms, and -NR17R18 and -R19NR20R21,
wherein R19 is a substituted or unsubstituted alkylene group having 1 to 5 carbon atoms,
R17, R18, R20, and R21 are each independently hydrogen, a substituted or unsubstituted alkyl group having 1 to 5 carbon atoms, or -R22NH2,
wherein R22 is a substituted or unsubstituted alkylene group having 1 to 5 carbon atoms, and
n7 is an integer of 1 to 10,000;
wherein the compound represented by Formula 3 includes one compound selected from the group consisting of compounds represented by Formula 3-1 to Formula 3-3:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Formula 3-1

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
Formula 3-2

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
Formula 3-3;
wherein the oligomer further comprises a compound represented by Formula 2:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
Formula 2
wherein in Formula 2, n6 is an integer of 2 to 10,000;
wherein a weight ratio of the compound represented by Formula 2 to the compound represented by Formula 3 is 30 to 100 : 0 to 70;
wherein a weight ratio of the compound represented by Formula 2 to the compound represented by Formula 3 is 40 to 95 : 5 to 60.
Lee discloses a gel polymer electrolyte composition does not comprise a polymerization initiator (FIG. 1, P7/C1/L10–P8/C1/L9); wherein the gel polymer electrolyte composition does not comprise an initiator (FIG. 1, P7/C1/L10–P8/C1/L9); wherein the oligomer comprises a compound represented by Formula 3 (FIG. 1, P7/C1/L10–P8/C1/L9):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Formula 3 (FIG. 1, P7/C1/L10–P8/C1/L9) wherein in Formula 3, R6 to R11 are substituted or unsubstituted alkylene groups having 1 to 5 carbon atoms (FIG. 1, P7/C1/L10–P8/C1/L9), R12 to R16 are each independently at least one selected from the group consisting of hydrogen, a substituted or unsubstituted alkyl group having 1 to 10 carbon atoms, and -NR17R18 and -R19NR20R21 (FIG. 1, P7/C1/L10–P8/C1/L9), wherein R19 is a substituted or unsubstituted alkylene group having 1 to 5 carbon atoms (FIG. 1, P7/C1/L10–P8/C1/L9), R17, R18, R20, and R21 are each independently hydrogen, a substituted or unsubstituted alkyl group having 1 to 5 carbon atoms, or -R22NH2 (FIG. 1, P7/C1/L10–P8/C1/L9), wherein R22 is a substituted or unsubstituted alkylene group having 1 to 5 carbon atoms (FIG. 1, P7/C1/L10–P8/C1/L9), and n7 is an integer of 1 to 10,000 (FIG. 1, P7/C1/L10–P8/C1/L9); wherein the compound represented by Formula 3 includes one compound selected from the group consisting of compounds represented by Formula 3-1 to Formula 3-3: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Formula 3-1 (FIG. 1, P7/C1/L10–P8/C1/L9)
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
Formula 3-2 (FIG. 1, P7/C1/L10–P8/C1/L9) 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
Formula 3-3 (FIG. 1, P7/C1/L10–P8/C1/L9); wherein the oligomer further comprises a compound represented by Formula 2: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
Formula 2 (FIG. 1, P7/C1/L10–P8/C1/L9) wherein in Formula 2, n6 is an integer of 2 to 10,000 (FIG. 1, P7/C1/L10–P8/C1/L9); wherein a weight ratio of the compound represented by Formula 2 to the compound represented by Formula 3 is 30 to 100 : 0 to 70 (FIG. 1, P7/C1/L10–P8/C1/L9); wherein a weight ratio of the compound represented by Formula 2 to the compound represented by Formula 3 is 40 to 95 : 5 to 60 (FIG. 1, P7/C1/L10–P8/C1/L9) to improve the high rate performance and cycling performance (P11/C2/L1–12). Chen and Lee are analogous art because they are directed to gel electrolytes for lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gel electrolyte composition of modified Chen with the oligomer of Lee in order to improve the high rate performance and cycling performance.

Response to Arguments
Applicant's arguments with respect to Byun have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to Chen have been fully considered but they are not persuasive.
Applicants argue Chen fails to disclose PVdF or PVdF-co-HFP that can be crosslinked with the gel polymer electrolyte (P14/¶2). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kashio discloses a binder comprising one selected from the group consisting of poly(vinylidene fluoride), a copolymer of poly(vinylidene fluoride) and hexafluoropropylene, PVdF substituted with a functional group capable of binding to the gel polymer electrolyte, and PVdF-co-HFP substituted with the functional group capable of binding to the gel polymer electrolyte to improve the chemical resistance and adhesion of the binder (C4/L9–19). Therefore, the combination of references disclose PVdF or PVdF-co-HFP that can be crosslinked with the gel polymer electrolyte

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725